                                                           1    ARIEL E. STERN, ESQ.
                                                                Nevada Bar No. 8276
                                                           2    JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                           3    AKERMAN LLP
                                                                1635 Village Center Cir., Suite 200
                                                           4    Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                           5    Facsimile: (702) 380-8572
                                                                Email: ariel.stern@akerman.com
                                                           6    Email: jamie.combs@akerman.com
                                                           7    Attorneys for Nationstar Mortgage              LLC
                                                                and Federal National Mortgage Association
                                                           8
                                                           9                                   UNITED STATES DISTRICT COURT
                                                           10                                         DISTRICT OF NEVADA
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR. SUITE 200




                                                                NATIONSTAR MORTGAGE LLC.; FEDERAL                     Case No. 3:17-cv-00374-MMD-WGC
                     LAS VEGAS, NEVADA 89134




                                                           12   NATIONAL MORTGAGE ASSOCIATION,
AKERMAN LLP




                                                                                                                      STIPULATION AND ORDER                    FOR
                                                           13                                                         EXTENSION OF TIME FOR:
                                                                                               Plaintiffs,
                                                           14                                                         PLAINTIFFS  TO   FILE    REPLY
                                                                v.                                                    SUPPORTING THEIR MOTION FOR
                                                           15                                                         SUMMARY JUDGMENT [ECF No. 59];
                                                                RAINBOW         BEND     HOMEOWNERS
                                                           16                                                         PLAINTIFFS TO FILE RESPONSE TO
                                                                ASSOCIATION;        PHIL  FRINK   &
                                                                ASSOCIATES, INC.; and ROSEMARIE                       DEFENDANT'S     COUNTERMOTION
                                                           17                                                         FOR SUMMARY JUDGMENT [ECF No.
                                                                AUSTIN, an individual,
                                                                                                                      63]; and
                                                           18
                                                                                               Defendants.            DEFENDANT   TO   FILE   REPLY
                                                           19                                                         SUPPORTING COUNTERMOTION FOR
                                                                                                                      SUMMARY JUDGMENT [ECF NO. 63]
                                                           20
                                                                                                                       (FIRST REQUEST)
                                                           21

                                                           22

                                                           23            Plaintiffs, Nationstar Mortgage, LLC (Nationstar) and Federal National Mortgage

                                                           24   Association (Fannie Mae) (collectively Plaintiffs), and Defendant Rosemarie Austin, hereby

                                                           25   stipulate and agree to the following extensions of deadlines:

                                                           26            (1) Plaintiffs shall have an additional two (2) weeks, up to and including January 16, 2019,

                                                           27   to file their reply supporting their Motion for Summary Judgment, ECF No. 59, currently due on

                                                           28   January 2, 2019;

                                                                47407036;1
                                                           1             (2) Plaintiffs shall have an additional nine (9) days, up to and including January 16, 2019, to

                                                           2    file their response to Plaintiff's Countermotion for Summary Judgment, ECF No. 63, currently due

                                                           3    on January 7, 2019; and

                                                           4             (3) Defendant Rosemarie Austin shall have an additional two weeks, up to and including

                                                           5    February 13, 2019, to file her reply supporting her Countermotion for Summary Judgment, which

                                                           6    would otherwise be due on January 30, 2019.

                                                           7             The reason for the request is due to the intervening holidays and to coordinate the deadline to

                                                           8    file the reply to Plaintiff's Motion for Summary Judgment and the response to the Countermotion to
                                                           9    be due on the same day.
                                                           10            This is the parties' first request for an extension of this deadline, and is not intended to cause
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   any delay or prejudice to any party.
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12            DATED this 2nd day of January, 2019.
AKERMAN LLP




                                                           13   AKERMAN LLP                                         ROSEMARIE AUSTIN
                                                           14
                                                                _/s/ Jamie K. Combs, Esq._______________            _/s/ _Rosemarie Austin________________
                                                           15   ARIEL E. STERN, ESQ.                                ROSEMARIE AUSTIN
                                                                Nevada Bar No. 8276                                 Sparks, NV 89434
                                                           16   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088                                Pro se
                                                           17   1635 Village Center Cir., Suite 200
                                                                Las Vegas, Nevada 89134
                                                           18
                                                                Attorneys for Nationstar Mortgage LLC
                                                           19
                                                                and Federal National Mortgage Association
                                                           20

                                                           21
                                                                                                                 ORDER
                                                           22
                                                                         IT IS SO ORDERED: NUNC PRO TUNC
                                                           23

                                                           24

                                                           25                                           _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                           26
                                                                                                                February 20, 2019
                                                                                                        DATED: _________________________________
                                                           27

                                                           28
                                                                                                                   2
                                                                47407036;1
